DETAILED ACTION
	This is the first office action for US Application 17/681,083 for a Quick Release Sensor for Merchandise Display.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 13, 16, 17, 20, 24, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0068920 to Yeager et al.  Regarding claim 1, Yeager et al. discloses a merchandise display security system for displaying and protecting an article of merchandise.  The system comprises a merchandise bracket (9) configured to be secured to the article of merchandise (11), and a housing (3, 23) containing electronics (12) configured to releasably engage the merchandise bracket.  The housing is configured to be releasably engaged with the merchandise bracket such that the housing is entirely removeable from the merchandise bracket while the merchandise bracket remains secured to the article of merchandise (see fig. 4A and paragraphs 33 and 34).
	The merchandise bracket is positioned at least partially between the housing and the article of merchandise when the merchandise bracket is secured to the article of merchandise (see figures 1 and 4A).  The housing and the merchandise bracket each comprise a plurality of engagement members (21, 27, 29, and 43 with the tabs of 9… see paragraph 34) that are configured to align with and engage one another, for securing the housing and the merchandise bracket to one another.
	The housing comprises a top surface (23) and a bottom surface (100), and the plurality of engagement members (27, 29, 43) are defined on the top surface.  The merchandise bracket comprises a top surface and a bottom surface (see fig. 4A), wherein the top surface is configured to be secured to the article of merchandise (see figs. 1-3), and the plurality of engagement members of the merchandise bracket are defined on the bottom surface of the merchandise bracket, and configured to engage the plurality of engagement members of the housing (see paragraph 34).
	Regarding claim 2, the housing is configured to be rotated relative to the merchandise bracket for engaging and disengaging the merchandise bracket from the housing (see paragraphs 33 and 34).  Regarding claim 3, the housing comprises a rotatable quick-release mechanism (formed by 43 and tabs of 9) such that rotation of the rotatable quick-release mechanism is configured to engage and disengage the merchandise bracket from the housing.  Regarding claim 4, the housing is configured to slide relative to the merchandise bracket for engaging and disengaging the merchandise bracket (the slots in 43 and the tabs of 9 can be slid relative to one another).  
Regarding claim 5, there is a cable (119, 132) connected to the housing and a base (100) configured to removably support the housing thereon.  The housing and cable are configured to be removed from the merchandise display bracket, while the merchandise bracket remains secured to the article of merchandise, and wherein the cable is coupled to the base such that the housing is tethered relative to the base (see figs. 3 and 4a).  
Regarding claim 6, the base comprises electronics (12) configured to detect when the housing is removed from the merchandise bracket in an unauthorized manner (see paragraph 46).  Regarding claim 7, the base comprises electronics configured to electrically connect to the electronics contained within the sensor (see paragraph 46).  Regarding claim 9, the housing comprises a quick-release mechanism (formed by 43 and tabs of 9) configured to release the housing from the merchandise bracket.  
Regarding claim 10, the quick-release mechanism is configured to disengage the housing from the merchandise bracket without disassembling the housing and without removing one or more fasteners from the housing.  Regarding claim 13, the housing defines an opening (receiving 51) configured to receive the merchandise bracket (portion 51 extending from 9) therein such that the merchandise bracket is at least partially housed within the housing.
Regarding claim 16, the plurality of engagement members of the housing are slots (parts 43 contain slots) and the plurality of engagement members of the merchandise bracket are protrusions (see paragraph 34… 9 has tabs that fit into the slots of 43), and wherein the protrusions of the merchandise bracket are configured to engage with and disengage from the slots of the housing.  Regarding claim 17, the housing is configured to be rotated relative to the merchandise bracket for causing the protrusions to engage or disengage the slots (paragraphs 33 and 34).
Regarding claim 20, the plurality of engagement members of the housing are slots (in 43), and wherein the plurality of engagement members of the merchandise bracket are configured to slidably engage with and disengage from the slots of the housing.  Regarding claim 24, the electronics is configured to detect removal of the merchandise bracket or the article of merchandise from the housing (paragraph 46).  Regarding claim 25, the electronics is configured to provided electrical power to the article of merchandise.  Regarding claim 26, the electronics is configured to generate a security signal (see paragraph 46).
Regarding claim 30, Yeager et al. discloses a method for displaying and protecting an article of merchandise.  The method comprises securing a merchandise bracket (9) to the article of merchandise (11); releasably engaging a housing (3, 23) containing electronics (12) to the merchandise bracket.  The housing is configured to be releasably engaged with the merchandise bracket such that the housing is entirely removeable from the merchandise bracket while the merchandise bracket remains secured to the article of merchandise (see fig. 4A and paragraphs 33 and 34).
	The merchandise bracket is positioned at least partially between the housing and the article of merchandise when the merchandise bracket is secured to the article of merchandise (see figures 1 and 4A).  The housing and the merchandise bracket each comprise a plurality of engagement members (21, 27, 29, and 43 with the tabs of 9… see paragraph 34) that are configured to align with and engage one another, for securing the housing and the merchandise bracket to one another.
	The housing comprises a top surface (23) and a bottom surface (100), and the plurality of engagement members (27, 29, 43) are defined on the top surface.  The merchandise bracket comprises a top surface and a bottom surface (see fig. 4A), wherein the top surface is configured to be secured to the article of merchandise (see figs. 1-3), and the plurality of engagement members of the merchandise bracket are defined on the bottom surface of the merchandise bracket, and configured to engage the plurality of engagement members of the housing (see paragraph 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 15, 18, 21, 25 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeager et al.  Regarding claims 14 and 15, Yeager et al. discloses the plurality of engagement members of the housing (43) as slots and the plurality of engagement members of the merchandise bracket as protrusions (tabs of 9… see paragraph 34), wherein the protrusions of the merchandise bracket are configured to engage or disengage the slots.  
Claim 14 claims the housing as having protrusions and the merchandise bracket as having slots.  However, a rearrangement of parts has been held to be an obvious matter of design choice when the rearrangement does not modify the operation of the device.  Rearranging the slots and protrusions between the merchandise bracket and the housing does not change the operation of the device, and is therefore a design choice that would have been obvious to one or ordinary skill in the art at the effective filing date of the present invention.  Regarding claim 15, the housing is configured to be rotated relative to the merchandise bracket for causing the protrusions to engage or  disengage the slots
	Regarding claims 18, 21, 27 and 28, Yeager et al. does not disclose the slots and protrusions as spaced circumferentially relative to one another, arcuate in shape, or a dovetail arrangement.  However, the specific shape of the plurality of engagement members and the configuration of the spacing are design preferences that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, as neither appears to have significance.
Allowable Subject Matter
Claims 8, 11, 12, 19, 22, 23, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0142665 to Belden
US 2011/0068919 to Rapp
US 2012/0205326 to Richter
US 7714722 to Marszalek
US 7593142 to Marszalek
The above prior art discloses various merchandise display systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632